Exhibit 10.3

 

TECHNOLOGY TRANSITION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the 6th day of February, 2002 (the
“Agreement Date”), is entered into by and among (i) The Nasdaq Stock Market,
Inc. (“Nasdaq”) a Delaware corporation, (ii) the National Association of
Securities Dealers, Inc., (“NASD”), a Delaware corporation, and (iii) The
American Stock Exchange LLC (“Amex”), a Delaware limited liability company
(Nasdaq, Amex and NASD are collectively referred to herein as the “Parties”).
This Agreement constitutes Exhibit C to the Master Agreement of the same date
among the National Association of Securities Dealers, Inc., The Nasdaq Stock
Market, Inc., the American Stock Exchange, Inc., Nasdaq Financial Products
Services, Inc. and the American Stock Exchange, LLC (the “Master Agreement”). 
Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings set forth in Article 1 of the Master Agreement and Section 15 of
this Agreement.

 

WHEREAS, in 1998, pursuant to the Transaction Documents, among other things, (i)
Amex acquired substantially all the assets of and assumed the liabilities of Old
Amex in consideration for a Class A membership interest in Amex, and (ii) the
NASD and NASD Market Holding Company (later known as the Nasdaq-Amex Market
Group, Inc. (“Market Group”)) made commitments to Amex, including, without
limitation, subject to certain conditions, that specific technology and related
services would be provided to Amex;

 

WHEREAS, the NASD and Nasdaq, formerly a wholly-owned Subsidiary of the NASD,
have taken corporate actions to restructure and recapitalize Nasdaq through: 
(i) a two phase private placement with the first phase closing on June 28, 2000
and the second phase closing on January 18, 2001; and (ii) the sale and issuance
of $240 million convertible subordinated debentures of Nasdaq to Hellman &
Friedman Capital Partners IV, L.P. and certain of its affiliated limited
partnerships, the proceeds from which were used to repurchase shares of Nasdaq
common stock owned by the NASD; and Nasdaq is no longer a wholly-owned
Subsidiary of the NASD;

 

WHEREAS, NASD, Nasdaq and Amex now intend to provide for certain transfers of
technology and enter into business arrangements; and

 

WHEREAS, the Parties wish to govern their ongoing relationships as of the
Effective Date and the Agreement Date by the terms of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intend to be legally bound and
hereby agree as follows:

 

SECTION 1.                PROJECT SCOPE - OVERVIEW

 

1.1           Nasdaq Technology.  Nasdaq shall provide software, hardware, data,
information, and/or services as set forth herein (the “Nasdaq Technology”) to
Amex (collectively, the “Transition”).

 

--------------------------------------------------------------------------------


 

a.  MDS SYSTEM.  Nasdaq shall provide Amex with services, as set forth herein,
related to Nasdaq’s MDS System, and permit Amex to have access to the MDS System
data and MDS System code, as set forth herein.

 

i.              MDS SYSTEM DATA.  From the Agreement Date until the Critical
Milestone Date for the MDS System, Nasdaq shall continue, as it has prior to the
Agreement Date, to operate the MDS System so that Nasdaq makes available to Amex
the Amex data that Nasdaq receives on behalf of Amex from the Securities
Industry Automation Corporation (“SIAC”) into the MDS System (“Amex MDS Data”)
and Nasdaq hereby assigns to Amex all right, title and interest in and to the
Amex MDS Data.  As part of the Transition, the Parties shall agree to a plan
that permits the transfer, by the Critical Milestone Date for the MDS System, to
Amex of the Amex MDS Data received by Nasdaq prior to the Agreement Date. 
Neither Nasdaq nor Amex shall have any rights in the other’s data from the MDS
System and Nasdaq shall delete the Amex MDS Data from the MDS System after the
Critical Milestone Date for the MDS System.  Except as otherwise set forth
herein, after the Critical Milestone Date for the MDS System, Amex shall
commence the operation of its own database not on Nasdaq’s premises as a
substitute for the MDS System and Nasdaq shall have no further obligation to
provide Amex MDS Data to Amex from the MDS System.

 

ii.            REGULATORY ENHANCEMENTS.

 

General.  From the Agreement Date to the Critical Milestone Date for the MDS
System, Amex may request that Nasdaq develop modifications or enhancements to
the MDS System that provides the Amex MDS Data that Amex needs for the
regulation of the Amex market (“MDS Enhancements”).  Nasdaq will provide Amex
with a reasonable estimated schedule for the implementation of the MDS
Enhancements.  If Amex accepts the schedule, Nasdaq shall develop such MDS
Enhancements. Nasdaq will have no obligation to provide to Amex modifications or
enhancements that Amex does not need for the regulation of the Amex market.
Disputes regarding whether a proposed enhancement is needed for the regulation
of the Amex market shall be resolved as specified in Section 12.

 

Cost.  If Nasdaq chooses to implement an MDS Enhancement on behalf of both
itself and Amex, Amex shall pay Nasdaq Amex’s Share (as defined below) of the
Fully-Loaded Cost associated with the MDS Enhancement.  If the MDS Enhancement
is only to be implemented on behalf of Amex, Amex shall pay Nasdaq for the
entire Fully-Loaded Cost associated with the MDS Enhancement. Costs for the
creation of an MDS Enhancement shall be paid by Amex as Non-Fund Costs under
Section 7.2.

 

Amortization.  To the extent that Nasdaq can and does amortize (as determined in
Nasdaq’s sole discretion) the Fully-Loaded Cost related to an MDS Enhancement
developed on behalf of both itself and Amex (and Nasdaq shall have no obligation
to do so), Nasdaq shall charge Amex the amortized amount of the Fully Loaded
Cost.  If the amortization period is longer than the period for which Nasdaq is
providing the Amex MDS Data, then upon the termination of the provision by
Nasdaq of the Amex MDS Data, Amex shall pay the portion of the Fully-Loaded Cost
not yet paid by Amex.

 

2

--------------------------------------------------------------------------------


 

License.  Nasdaq hereby grants Amex an irrevocable, non-exclusive, worldwide,
perpetual, royalty-free license, with the right to sublicense, to use and to
make Derivative Works based upon, the MDS Enhancements. Amex shall own the
modifications, improvements, enhancements and Derivative Works that it creates
based on the MDS Enhancements.

 

iii.           MDS SOFTWARE, DOCUMENTATION AND ASSISTANCE. As part of the
Transition, Nasdaq hereby grants Amex an irrevocable, non-exclusive, worldwide,
perpetual, royalty-free license, with the right to sublicense, to use and to
make Derivative Works based upon the Software (including source code) for the
MDS System used to provide the Amex MDS Data (the “MDS Software”).  Amex shall
own the modifications, improvements, enhancements and Derivative Works that it
creates based upon the MDS Software.

 

iv.            DEFINITION OF SHARE. For MDS, Amex’s “Share” is equal to the
percentage of Amex MDS Data’s daily load in the MDS System in relation to the
entire daily load of data in the MDS System, except for matters involving costs
for storage, in which case Amex’s “Share” is the percentage of Amex MDS Data
stored in the MDS System with respect to all data stored in the MDS System.

 

b.  ISS/WISSDM.  Nasdaq shall provide Amex with services, as set forth herein,
related to Nasdaq’s ISS/WISSDM System and permit Amex to have access to the
ISS/WISSDM System and the ISS/WISSDM data, as set forth herein.

 

i.              ISS/WISSDM DATA.  From the Agreement Date until the Critical
Milestone Date for ISS/WISSDM, Nasdaq shall continue, as it has prior to the
Agreement Date, to operate the ISS/WISSDM System so that Nasdaq makes available
to Amex the data that Nasdaq receives on behalf of Amex into the ISS/WISSDM
System (“Amex ISS/WISSDM Data”) and Nasdaq hereby assigns to Amex all right,
title and interest in and to the Amex ISS/WISSDM Data  (including third party
vendor feed data, if permitted by Nasdaq’s agreement with the vendor). As part
of the Transition, the Parties shall agree to a plan that permits the transfer
to Amex of the Amex ISS/WISSDM Data received by Nasdaq prior to the date that
Nasdaq splits the ISS/WISSDM data feed (including third party vendor feed data,
if permitted by Nasdaq’s agreement with the vendor and, if not permitted, the
parties shall take reasonable steps to obtain the vendor’s permission).  Neither
Nasdaq nor Amex shall have any rights in the other’s data from the ISS/WISSDM
System.  Except as otherwise set forth herein, after the Critical Milestone Date
for the ISS/WISSDM System, Amex shall commence the operation of its own database
not on Nasdaq’s premises as a substitute for the ISS/WISSDM System (“Amex
Replacement System”) and Nasdaq shall have no further obligation to provide Amex
ISS/WISSDM Data to Amex from the ISS/WISSDM System.

 

ii.            Nasdaq will provide Amex with the Amex ISS/WISSDM Data at a rate
equal to Amex’s Share (as defined below) of the Fully Loaded Cost of the
ISS/WISSDM System. In addition, from the first anniversary of the “T” date (as
that term

 

3

--------------------------------------------------------------------------------


 

is defined in Section 3.2), Amex shall pay a mark-up of ***** on the direct cost
component of the Share of the Fully-Loaded Cost of the ISS/WISSDM System. The
cost for ISS/WISSDM is a Non-Fund Cost as provided in Section 7.2.

 

iii.           REGULATORY ENHANCEMENTS.

 

General.  From the Agreement Date to the Critical Milestone Date for ISS/WISSDM,
Amex may request that Nasdaq develop modifications or enhancements that Amex
needs  for the regulation of the Amex market (“ISS/WISSDM Enhancements”) to the
ISS/WISSDM System.  Nasdaq will provide Amex with a reasonable estimated
schedule for the implementation of the ISS/WISSDM Enhancements.  If Amex accepts
the schedule, Nasdaq shall develop such ISS/WISSDM Enhancements. Nasdaq will
have no obligation to provide to Amex modifications or enhancements that Amex
does not need for the regulation of the Amex market. Disputes regarding whether
a proposed enhancement is needed for the regulation of the Amex market shall be
resolved as specified in Section 12.

 

Cost.  If Nasdaq chooses to implement an ISS/WISSDM Enhancement on behalf of
both itself and Amex, Amex shall pay Nasdaq Amex’s Share of the Fully-Loaded
Cost associated with the ISS/WISSDM Enhancement plus the mark-up in effect at
the time the ISS/WISSDM Enhancement is created. If the ISS/WISSDM Enhancement is
only to be implemented on behalf of Amex, Amex shall pay Nasdaq for all of the
Fully-Loaded Cost associated with the ISS/WISSDM Enhancement plus the mark-up in
effect at the time the ISS/WISSDM Enhancement is created. Costs for the creation
of an ISS/WISSDM Enhancement shall be paid by Amex as Non-Fund Costs under
Section 7.2.

 

Amortization.  To the extent that Nasdaq can and does amortize (as determined in
Nasdaq’s sole discretion) the Fully-Loaded Costs related to an ISS/WISSDM
Enhancement developed on behalf of both itself and Amex (and Nasdaq shall have
no obligation to do so), Nasdaq shall charge Amex the amortized amount of the
Fully Loaded Costs.  If the amortization period is longer than the period for
which Nasdaq is providing the ISS/WISSDM System, then upon the termination of
the provision by Nasdaq of the ISS/WISSDM System, Amex shall pay the
Fully-Loaded Costs not yet paid by Amex.

 

iv.            AMEX REPLACEMENT SYSTEM.

 

Safe Harbor.  In order to allow Amex to determine the functionality for the
Amex-developed  system that will replace Nasdaq’s ISS/WISSDM System, Amex shall
be entitled to examine the user manual (already provided) to the web version of
the ISS/WISSDM System and the ISS/WISSDM application, as observed by an end user
at a personal computer accessing the ISS/WISSDM System, to determine the
necessary functionality for the Amex Replacement System.  Amex is not entitled
to any further

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

documentation or access to the ISS/WISSDM System or any other Nasdaq system in
order to determine requirements or design for the Amex Replacement System.  In
addition, Amex may not use, directly or indirectly, any of the current and
former Nasdaq employees and independent consultants listed on Exhibit A to
design or develop the Amex Replacement System. The foregoing requirements shall
be referred to herein as the “Safe Harbor Guidelines.”

 

Effect of Complying with the Safe Harbor.  If Amex abides by the Safe Harbor
Guidelines, Nasdaq will not sue Amex for infringement of Nasdaq’s copyrights in
and to Nasdaq’s ISS/WISSDM System or its documentation or misappropriation of
trade secrets contained in Nasdaq’s ISS/WISSDM System or its documentation
arising out of the development or use of the Amex Replacement System. In
addition, if Amex abides by the Safe Harbor Guidelines, Nasdaq will not sue Amex
for patent infringement arising out of the development of the Amex Replacement
System or Amex’s internal use of the Amex Replacement System (i.e., use only on
behalf of Amex and its Affiliates). This agreement not to sue will continue even
if Amex undergoes a Change of Control so long as Amex complies with the Safe
Harbor Guidelines.  However, this agreement not to sue will not apply if Amex
develops the Amex Replacement System in violation of the Safe Harbor Guidelines.

 

Investigation.  Nasdaq reserves the right, but without obligation, to request
that the Special Technology Consultant or independent third party reasonably
acceptable to Amex perform an independent assessment of the development of the
Amex Replacement System in order to determine whether it was developed in
conformance with the Safe Harbor Guidelines and Amex shall, upon Nasdaq’s
reasonable request, provide the auditor reasonable access to the Amex
Replacement System and related documentation.  Nasdaq shall not be bound by such
independent assessment. Nasdaq shall bear all costs of the assessment unless the
assessment reveals that Amex has failed to comply with the Safe Harbor
Guidelines, in which case Amex shall bear all costs of the assessment.

 

v.             Once the Amex Replacement System is operational, Nasdaq will no
longer be obligated to provide Amex with the Amex ISS/WISSDM Data.

 

vi.            DEFINITION OF SHARE. For ISS/WISSDM, Amex’s “share” is equal to
the percentage of Amex issues in the ISS/WISSDM System in relation to the total
number of issues in the ISS/WISSDM System for which it performs deficiency
processing.

 

c.  NASDAQ SIEBEL SYSTEM.  Nasdaq shall provide Amex with services, as set forth
herein, related to the Nasdaq Siebel System and permit Amex to have certain
access to the Nasdaq Siebel System and data in the Nasdaq Siebel System.

 

i.              NASDAQ SIEBEL SYSTEM DATA.  From the date that Nasdaq splits the
Nasdaq Siebel System, until the Critical Milestone Date for the Nasdaq Siebel
System, Nasdaq shall continue to make available to Amex the data that Nasdaq
receives from Amex as a result of Amex representatives inputting the information
about Amex issuers into the Nasdaq Siebel System (“Amex Siebel Data”) and Nasdaq
hereby

 

5

--------------------------------------------------------------------------------


 

assigns all right, title and interest in and to the Amex Siebel Data to Amex. 
As part of the Transition of the Nasdaq Siebel System, the Parties shall agree
to a plan that permits the transfer to Amex of the Amex Siebel Data received by
Nasdaq prior to the date that Nasdaq splits the Nasdaq Siebel System data feed. 
Neither Nasdaq nor Amex shall have any rights in the other’s data from the
Nasdaq Siebel System. Amex shall pay Nasdaq Amex’s Share (as defined below) of
the Fully Loaded Cost of the Nasdaq Siebel System. The costs for the Nasdaq
Siebel System are Non-Fund Costs as provided in Section 7.2

 

ii.            SIEBEL SOFTWARE, DOCUMENTATION AND ASSISTANCE.  From the
Agreement Date to the Critical Milestone Date for the Nasdaq Siebel System,
Nasdaq shall provide Amex reasonable assistance and training, as set forth in
this Agreement, to allow Amex to prepare for the installation, operation, and
maintenance of a copy of the Siebel System, including the Nasdaq-developed 
“many to many” and “power query” functions (“Nasdaq-Developed Functions”) not on
Nasdaq’s premises. Upon delivery of the Nasdaq-Developed Functions Software and
Documentation  to Amex, Nasdaq hereby grants to Amex, a perpetual,
non-exclusive, non-transferable, non-sublicensable, royalty-free personal right
and license to use, copy as needed, modify and create Derivative Works based
upon, the Nasdaq-Developed Functions and related Documentation owned by Nasdaq
and provided by Nasdaq for the sole purpose of Amex installing, operating, and
maintaining Amex’s copy of the Nasdaq-Developed Functions for its own internal
use with the Amex system that will replace the Nasdaq Siebel System.  Amex will
not be entitled to any other functionality, improvement, enhancement, or
modification made by or for Nasdaq to the Nasdaq Siebel System after delivery to
Amex.  Amex shall own the modifications, improvements and enhancements that it
creates to the extent that such modifications, improvements and enhancements do
not copy, duplicate, reveal or otherwise incorporate Nasdaq’s Intellectual
Property or Confidential Information. Nasdaq shall own (and be provided a copy
of) the modifications, improvements and enhancements that Amex creates to the
extent that such modifications, improvements and enhancements do copy,
duplicate, reveal or otherwise incorporate Nasdaq’s Intellectual Property or
Confidential Information and the Derivative Works that Amex creates.  To the
extent such modifications, improvements and enhancements do copy, duplicate,
reveal or otherwise incorporate Nasdaq’s Intellectual Property or Confidential
Information or to the extent Amex creates a Derivative Work, Nasdaq hereby
grants to Amex a non-exclusive, non-transferable, non-sublicensable,
royalty-free personal right and license to use such modifications, improvements
and enhancements or Derivative Work for the sole purpose of Amex installing,
operating, and maintaining the Nasdaq-Developed Functions for Amex’s own
internal use. Amex represents that it has obtained its own license from Siebel
Systems, Inc. in order to operate Amex’s replacement for the Nasdaq Siebel
System.

 

iii.           DEFINITION OF SHARE. For the Siebel System, Amex’s “Share” is
equal to the percentage of Amex issues in the Nasdaq Siebel System in relation
to the total number of issues in the Nasdaq Siebel System.

 

d.  AMEX.COM; AMERICANSTOCKS.COM.  Nasdaq shall provide Amex with certain access
and services related to the web sites amex.com and americanstocks.com
(collectively, “amex.com”).

 

6

--------------------------------------------------------------------------------


 

i.              AMEX.COM; AMERICANSTOCKS.COM MAINTENANCE.  Commencing with the
Agreement Date and until the Critical Milestone Date for amex.com, Nasdaq will
continue to host said amex.com and will provide certain maintenance services for
amex.com.  The maintenance services shall be as set forth in an attachment, to
be agreed to by the parties, to the Transition Plan.  On the Critical Milestone
Date for amex.com, Nasdaq will cease hosting amex.com and cease providing the
previously agreed to maintenance services.

 

ii.            AMEX.COM; AMERICANSTOCKS.COM CODE.  Amex currently possesses code
for amex.com and americanstocks.com which Nasdaq provided for Amex review in
anticipation of the Transition (“Amex.com Code”).  Amex had expressed a desire
to incorporate part of the said code into a new successor site to amex.com and
americanstocks.com. Subject to Section 6.2, Nasdaq hereby grants Amex an
irrevocable, non-exclusive, worldwide, perpetual, royalty-free license, with the
right to sublicense, to use, and create Derivative Works based upon the Amex.com
Code (except for the Nasdaq logo ticker) and related Documentation. Subject to
Section 6.2, Amex shall own the modification, improvements, enhancements and
Derivative Works that it creates based on the Amex.com Code (except for the
Nasdaq logo ticker).

 

e.  AMEXTRADER.COM.

 

i.              GENERAL. Nasdaq has provided Amex reasonable assistance and
training, as set forth in this Agreement, to allow Amex to prepare for the
installation, operation, and maintenance of a copy of the web site
Amextrader.com on Amex’s premises.  Nasdaq hereby grants to Amex a
non-exclusive, non-transferable, non-sublicensable, personal right and license
to use, copy as needed, modify the Amextrader.com code, and related
Documentation provided by Nasdaq for the sole purpose of Amex installing,
operating, and maintaining Amex’s copy of Amextrader.com.  Amex will not be
entitled to any version other than the Amextrader.com code delivered to Amex,
nor to any other functionality, enhancement, or modification made by or for
Nasdaq to Amextrader.com or Nasdaqtrader.com, upon which amextrader.com is
based, after delivery to Amex.  Amex shall own the modifications, improvements
and enhancements that it creates to the extent that such modifications,
improvements and enhancements do not copy, duplicate, reveal or otherwise
incorporate Nasdaq’s Intellectual Property or Confidential Information. Nasdaq
shall own (and be provided a copy of) the modifications, improvements and
enhancements that Amex creates to the extent that such modifications,
improvements and enhancements do copy, duplicate, reveal or otherwise
incorporate Nasdaq’s Intellectual Property or Confidential Information and the
Derivative Works that Amex creates.  To the extent such modifications,
improvements and enhancements do copy, duplicate, reveal or otherwise
incorporate Nasdaq’s Intellectual Property or Confidential Information or Amex
creates a Derivative Work, Nasdaq hereby grants to Amex a non-exclusive,
non-transferable, non-sublicensable, personal right and license to use such
modifications, improvements and enhancements or Derivative Work for the sole
purpose of Amex installing, operating, and maintaining Amex’s copy of the web
site Amextrader.com for Amex’s own internal use.

 

7

--------------------------------------------------------------------------------


 

ii.            ETF TRADER CODE. Subject to Section 6.2, but notwithstanding
anything otherwise set forth herein, Nasdaq hereby grants to Amex an
irrevocable, non-exclusive, worldwide, perpetual, royalty-free license, with the
right to sublicense, to use, copy as needed, modify and create Derivative Works
based upon the code and related documentation for the exchange traded funds
section of Amextrader.com that it possesses as of the Agreement Date (“ETF
Trader Code”). Subject to Section 6.2, Amex shall own the modifications,
improvements, enhancements and Derivative Works that it creates based on the ETF
Trader Code.

 

iii.           CHANGE OF LOOK AND FEEL. No later than ninety (90) days after the
Critical Milestone Date for amex.com, Amex shall alter the “look and feel” of
the Amextrader.com site so that the site does not resemble the Nasdaqtrader.com
site. Upon such alteration, but subject to Section 6.2, (i) Nasdaq hereby grants
to Amex an irrevocable, non-exclusive, worldwide, perpetual, royalty-free
license, with the right to sublicense, to use, copy as needed, modify and create
Derivative Works based upon the Amextrader.com code and related documentation;
and (ii) Amex shall own the modifications, enhancements and Derivative Works
that it creates based on the Amextrader.com code.

 

f.  NASDAQ LOGO TICKER.  As part of maintaining amex.com, Nasdaq will maintain
the version of the Nasdaq logo ticker (including the logos) that is currently on
amex.com until its maintenance obligations end.  Amex agrees that should an
issuer object to the placement of its logo on amex.com, Nasdaq shall request
that the issuer submit to Nasdaq a written objection and such written objection
shall be submitted to the Special Technology Consultant.  Nasdaq may remove that
issuer’s logo from the Nasdaq logo ticker on amex.com five (5) days after the
submission to the Special Technology Consultant. Amex will not be entitled to
any version of the Nasdaq logo ticker other than the version that is currently
on Amex.com, nor to any other functionality, enhancement, or modification made
by or for Nasdaq to the Nasdaq logo ticker and Amex has no ownership interest in
the Nasdaq logo ticker.

 

g.  LISTING INVESTIGATION SERVICES.  Nasdaq shall provide to Amex certain
Listing Investigation Services as agreed to by the parties, that shall terminate
18-24 months after the “T” date as defined in Section 3.2.  Amex shall provide
notice to Nasdaq as to a definite Critical Milestone Date for Listing
Investigation Services no later than twelve (12) months after the “T” date.

 

h.  NASDAQ-AMEX DOMAIN NAME. The ownership of “nasdaq-amex.com” shall be
transferred to NASD. NASD shall maintain that registration in perpetuity, and
NASD will ensure that “nasdaq-amex.com” will not be used as a URL by any
individual or entity.

 

i.  MARKET OPERATIONS SERVICES.  Until the Critical Milestone Date for Market
Operations Services, Nasdaq shall continue to provide Amex with services from
Nasdaq’s Market Operations Department (“Market Operations Services”) as agreed
to by the Parties.

 

8

--------------------------------------------------------------------------------


 

j.  AMEXONLINE. From the Agreement Date to the Critical Milestone Date for
AmexOnline, Nasdaq will continue to provide AmexOnline and AmexOnline support as
it was implemented on 12/31/01 at a rate equal to $***** for the 2002 calendar
year. To the extent that Nasdaq is contractually bound to pay I/B/E/S-Thomson
Financial for the date feed to AmexOnline after the Critical Milestone Date
through 2003, Nasdaq and Amex agree to use their best efforts in negotiations
with Thomson Financial for the right to stop payment at the Critical Milestone
Date. If, despite Nasdaq’s and Amex’s best efforts, Nasdaq is still obligated to
pay some or all of the $**** that Nasdaq has previously committed for the Amex
portion of the I/B/E/S-Thomson data feed in 2003, Amex will reimburse Nasdaq for
the remaining portion of the Amex-related commitment that remains up to $****. 
The cost for AmexOnline is a Non-Fund Cost as provided in Section 7.2

 

k.  ECONOMIC RESEARCH DATABASES. Until the Critical Milestone Dates for the
Economic Research Databases, Nasdaq shall continue to provide to Amex certain
data from Nasdaq economic research databases as it has prior to the Agreement
Date and as further described herein. Nasdaq shall provide summary data on all
markets from the Daily, Monthly, Yearly and NProf data files for so long as Amex
MDS Data is provided. Nasdaq shall provide data from the Delist and Liquidity
databases until the Critical Milestone Dates for those databases. Amex
acknowledges that the Delist and Liquidity databases will not be updated in any
manner by Nasdaq. Nasdaq shall provide data from the Short Interest database
until the Critical Milestone Date for that database. Nasdaq shall continue to
provide Amex certain data in the DataMart and CommFin databases as it has prior
to the Agreement Date; however, Nasdaq reserves the right to remove only those
data elements that are based on underlying data or raw data that is both
confidential and proprietary to Nasdaq. The reports provided by Nasdaq under
this Section and all Intellectual Property in and to the same shall remain owned
by Nasdaq, provided that Nasdaq hereby assigns to Amex all right, title and
interest in and to the data provided from the Amex CommFin database. Nasdaq
hereby grants to Amex a non-exclusive, non-transferable, non-sublicensable,
personal right and license to reproduce, modify and use for internal purposes
only (which may include use in connection with marketing), the data and reports
provided under this Section. Nasdaq shall provide this data through the Critical
Milestone Dates for the Economic Research Databases for $****.  The cost for
data from Economic Research Databases is a Non-Fund Cost as provided in Section
7.2.

 

1.2           Purpose of the Agreement.  The Parties shall work in good faith to
implement the Transition.  The Parties agree that the Transition requires
efforts on the part of all of the Parties.  This Agreement contains a framework
for the allocation of the responsibilities and schedules for completing the
Transition.

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

1.3           The Parties’ Responsibilities. Each Party shall perform such tasks
as assigned to it in the Transition Plan or as agreed to by the Parties to
implement and complete the Transition. The Parties shall give their top priority
to the Transition.

 

1.4           Omitted Technology.  In the event that the description of Nasdaq
Technology is incomplete in that there is software, data, information, and/or
services that Nasdaq has provided prior to the Agreement Date or is providing to
Amex, as of the Agreement Date, or software, data, information, and/or services
that Amex provided prior to the Agreement Date or is providing to Nasdaq as of
the Agreement Date that was inadvertently omitted from the Nasdaq Technology,
the Parties shall meet as soon as possible to discuss the terms of the
transition of that omitted technology with the intention that such terms will be
similar to those governing, as set forth herein, that part of the Nasdaq
Technology that is similar to the omitted technology, as an aid to transitioning
the omitted technology.  Any disagreements between the Parties as to the omitted
technology will be raised as a Dispute under the Master Agreement

 

1.5           Allocation of Responsibilities as to Third Party Data,
Information, Software and Technology for Amex.com.  Amex acknowledges that third
party data, information, software and technology are part of Amex.com.  Amex has
undertaken to obtain separate agreements with all vendors of such data,
information, software and technology to the extent it will continue to be
received by Amex. As of the Agreement Date, Amex has entered into agreements
with all third party data vendors that it knows are providing data for Amex.com
except for Bridge Information Systems (“Bridge”). Amex has reached conceptual
agreement with Bridge regarding data for Amex.com, but has not executed a
definitive agreement with Bridge regarding  that data. Amex shall work
diligently to execute a definitive agreement with Bridge consistent with the
conceptual agreement between Amex and Bridge. If Amex is unable to reach
conceptual agreement with Bridge consistent with the conceptual agreement, the
Special Technology Consultant shall dictate the parties’ obligations with
respect to Bridge data. Nasdaq shall provide Amex with reasonable assistance in
Amex’s efforts to enter into a separate agreement with Bridge. To the extent
StockPoint has charged Amex more than $***** for 2001, Nasdaq and Amex shall
share the excess equally, but offset by any savings Amex realizes on its
contracts with Bridge and Financial Insight Systems/EDGAR Online over its amount
previously budgeted for 2001. To the extent Nasdaq bears any liability to third
party providers for Amex.com with respect to use of their data, information,
software or technology by Amex after Amex assumed responsibility for their data,
information, software or technology, Amex shall indemnify and hold Nasdaq
harmless for one half of any such liability.

 

1.6           Change of Nasdaq Platform.  If Nasdaq intends on its own
initiative to change any system used to provide Nasdaq Technology (including,
but not limited to, changing the platform on which such system runs), it shall
give notice to Amex as early as reasonably practical and give Amex the option to
have the Nasdaq Technology

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

provided from the changed system. Amex may elect to have the Nasdaq Technology
continue to be provided from the unchanged system, provided that Amex
acknowledges that the costs of providing that technology may increase as Nasdaq
may have reduced economies of scale.

 

SECTION 2.                STEERING COMMITTEE

 

2.1           Steering Committee; TSC Co-Chairs.  The Parties shall jointly
establish a steering committee (the “Technology Steering Committee”) to
supervise the performance of the Parties pursuant to this Agreement and to
address legal, technical, operational, and regulatory issues that arise out of
the operation of the Transition, and each Party has or shall appoint a
Technology Steering Committee Co-chair (the “TSC Co-Chairs”) that will be the
primary contact between the Parties hereto and who will have the authority to
bind the Party.  The TSC Co-Chairs are ***** (Amex), ****  (Nasdaq), and ****
(NASD).  All decisions of the TSC Co-Chairs shall be unanimous.  The Technology
Steering Committee shall be comprised of members from the Nasdaq, NASD and Amex
Families  as may be agreed to by the TSC Co-Chairs and set forth in the
Transition Plan.  Each TSC Co-Chair may appoint a designee to fulfill some or
all of that TSC Co-Chair’s responsibility.

 

2.2           Meetings.  The Parties agree that each Party shall provide to the
other Parties the names of its staff that shall be responsible for meeting
Milestone Dates. The Technology Steering Committee shall meet, either in person
or by or a conference call, at the request of a Party, but no less that once a
month, until the last of the Critical Milestone Dates (as extended by any period
of Post-Transition Support under Section 3.5) to discuss progress of the
Transition.  The Special Technology Consultant will attend all Technology
Steering Committee meetings.  The Transition Plan shall serve as an agenda for
each meeting and the individuals appointed by the TSC Co-Chairs shall update the
Transition Plan after each meeting.

 

2.3           Progress Report.  After each meeting or conference call, the
appointed Technology Steering Committee member(s) shall (and any other member
may) update the Transition Plan including, but not limited to, specifying in
detail:

 

a.  any critical problem encountered, discovered, or continuing during the
preceding month, as the case may be, including, without limitation, the failure
of any Party in performing, any delay of any Party in performing or the
inadequate performance of any Party which may prevent or tend to prevent
completion of any task by the Milestone Dates set forth in the Transition Plan;

 

b.  the estimated length of any delay which may result from any critical
problem; and

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

c.  the specific steps taken or proposed to be taken by either or both Parties,
as appropriate, to remedy such critical problem.

 

SECTION 3.                TRANSITION PLAN

 

3.1           Transition Plan.  The Parties have begun to develop a detailed
implementation plan (the “Transition Plan”) for the Transition.  As used in this
Agreement, the term “Transition Plan” shall incorporate time schedules,
equipment requirements and other matters referenced in this Agreement.  The
Transition Plan shall allocate the development and implementation
responsibilities of each Party as set forth hereunder and shall describe, but
not be limited to, the following:

 

a.  transitioning amextrader.com;

 

b.  maintaining amex.com and americanstocks.com;

 

c.  providing certain services through the MDS System; the ISS/WISSDM System;
and the Siebel System as set forth herein;

 

d.  developing a timetable for the performance of each task (or completion of
each deliverable) to be performed by a party;

 

e.  developing a list of third party providers/vendors with which Amex must
execute its own agreements; and

 

f.  identifying the software, equipment and personnel that Amex must provide for
the Transition (except as otherwise set forth herein).  Nasdaq will provide
appropriate software and personnel to support its responsibilities in the
Transition (except as otherwise set forth herein).

 

3.2           Milestone Dates.  The Transition Plan shall include dates by which
certain tasks must be completed (“Milestone Dates”), some Milestone Dates to be
labeled as “critical” (“Critical Milestone Dates”), for successful and timely
implementation of the Transition.  Parts of the Nasdaq Technology shall have
different Critical Milestone Dates.  The Critical Milestone Dates are as
follows  (“T” being the earlier of the Agreement Date or the date on which Amex
first obtains funding for the Transition):

 

•                                          for Siebel:  T + 3 months;

 

•                                          for AmexTrader:  T + 3 months;

 

•                                          for ISS/WISSDM:  T + 2 years;

 

•                                          for MDS:   T + 1 year;

 

•                                          for Amex.com/americanstocks.com:   T
+ 5 months;

 

•                                          for Listing Investigations:  T +
18-24 months;

 

12

--------------------------------------------------------------------------------


 

•                                          for Market Operations:  T + 12
months;

 

•                                          for AmexOnline:  T + 12 months; and

 

•                                          for Economic Research Databases:

 

•                                          DataMart:  June 30, 2002;

 

•                                          CommFin:  June 30, 2002;

 

•                                          Summary data (Daily, Monthly, Yearly,
NProf):  T + 12 months;

 

•                                          Delist and Liquidity data:  T + 3
months but in no event beyond March 31, 2002;

 

•                                          Short Interest data:  T + 3 months.

 

Anything herein to the contrary notwithstanding, the Critical Milestone Dates
may only be altered by written agreement of the TSC Co-chairs.  The Parties
recognize that all deliverables and schedules related to such deliverables,
including the Milestone Dates but not including the Critical Milestone Dates,
are based on certain assumptions about the basic functionalities of each others’
systems and that each deliverable and schedule related to the deliverable are
contingent on the terms and conditions preceding the event, as specified in the
Transition Plan. If the Transition Plan must be modified, the Parties agree to
follow the procedures in Section 3.3 below.

 

3.3           Modifications.  Prior to a Critical Milestone Date, a Party may
request a modification to that part of the Transition Plan leading up to that
Critical Milestone Date which request shall be presented to the other Parties in
writing.  Any such request shall indicate whether the modification, in the
reasonable and good faith judgment of the requesting Party, would result in an
extension of, or other change to, the Milestone Dates and shall be directed to
the TSC Co-chairs.  Such a request shall not be unreasonably denied.  However,
if a Party receiving the request believes that the request for modification is
not reasonable based on the determination that the Critical Milestone Date will
not be met, such request for modification will be raised as a Dispute under the
Master Agreement.

 

3.4           Extension of Milestone Dates.

 

a.  The Parties acknowledge that although the Parties may agree, from time to
time, to modify schedules and other important Milestone Dates, none of the
Parties has wide-ranging flexibility to extend a Critical Milestone Date as may
be requested by any other Party.  Anything herein to the contrary
notwithstanding, in the event of any delay, or threatened delay in meeting a
Critical Milestone Date, other than an event of Force Majeure discussed below in
Section 3.4(b), a Party shall raise the issue as a Dispute under the Master
Agreement.  The Parties may waive raising such issue as a Dispute if they all
agree.

 

13

--------------------------------------------------------------------------------


 

b.  The Parties’ rights and obligations in the event of an occurrence of force
majeure shall be as set forth in Article 8 of the Master Agreement.

 

c.  In order to anticipate and reduce the effect of delays or failures, the
Parties agree to notify each other as soon as there is any reason to believe
that any Milestone Date will be delayed.

 

3.5           Post-Transition Support.

 

a.  Notwithstanding anything otherwise set forth in the Master Agreement, should
Amex require Nasdaq to continue to provide Amex with Nasdaq Technology to Amex
as set forth herein after a Critical Milestone Date (“Post-Transition Support”),
Amex shall provide Nasdaq written notice specifying the period of support
requested (not to exceed ninety (90) days as soon as Amex has reason to believe
that such Post-Transition Support will be necessary, but no later than thirty
(30) days prior to the Critical Milestone Date for that part of the Nasdaq
Technology. Amex may request that, for all Nasdaq Technology except the Economic
Research databases, Post-Transition Support be provided for up to three
additional periods (including in increments but each period not to exceed ninety
(90) days by providing notice to Nasdaq as soon as Amex has reason to believe
that such additional Post-Transition Support will be necessary, but at least
thirty (30) days prior to the expiration of the then-current period of
Post-Transition Support. Amex may, thus, for all Nasdaq Technology except the
Economic Research databases, request Post-Transition Support for up to three
hundred and sixty (360) days. For the DataMart and CommFin Economic Research
databases (and only those Economic Research databases), Amex may request only
one Post-Transition Support period not to exceed ninety (90) days.

 

b.  If properly requested, Nasdaq shall provide Post-Transition Support for
Nasdaq Technology other than the DataMart and CommFin databases at a rate equal
to i) the Fully-Loaded Cost for the Nasdaq Technology associated with the
Post-Transition Support, plus ii) the mark-up specified below on the direct cost
component of that Fully Loaded Cost. For such Nasdaq Technology used to support
both Nasdaq and Amex, Amex will only be responsible for its Share of that Fully
Loaded Cost plus the mark-up on its Share. For MDS, ISS/WISSDM and Siebel,
Amex’s “Share” shall have the meaning specified in Sections 1.1(a)(iv),
1.1(b)(vi), 1.1(c)(iii), respectively. For AmexOnline, Amex’s “Share” shall be
*****. For the DataMart and CommFin databases, if properly requested, Nasdaq
shall provide one ninety (90) day period of Post-Transition Support for ****.
 These costs shall be Non-Fund Costs as provided in Section 7.2.

 

c.  If Nasdaq develops any MDS Enhancements or ISS/WISSDM Enhancements during a
period of Post-Transition Support, in addition to any Fully Loaded Costs to be
paid by Amex for the enhancements, Amex shall pay a mark-up on the direct cost
component of the Fully Loaded Costs incurred during the period of
Post-Transition Support as specified below. Notwithstanding the foregoing, if
the original

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

schedule proposed by Nasdaq for the development of the enhancement called for it
to be complete before the relevant Critical Milestone Date or the end of a
period of Post-Transition Support, Amex will not be required to pay any mark-up
resulting from the extension of development into a first or subsequent
Post-Transition Support period if the delay was caused by Nasdaq’s negligence or
willful delay, or Amex approved the delay in writing; and Amex will only be
required to pay one-half of the otherwise applicable markup if the delay was not
caused by the negligence or willful delay of either party. If the delay was
caused by the negligence or willful delay of Amex, the full mark-up will apply.

 

d.  The mark-up on the direct costs component of Fully Loaded Costs shall be as
follows:

 

Technology

 

First 90-
Day Period

 

Second 90-
Day Period

 

Third 90-Day
Period

 

Fourth 90-Day
Period

 

MDS, Listing Investigations

 

****

 

****

 

****

 

****

 

ISS/WISSDM

 

****

 

****

 

****

 

****

 

Siebel, AmexOnline, amex.com, americanstocks.com, amextrader.com, Market
Operations

 

****

 

****

 

****

 

****

 

 

e.  For purposes of Section 1.1, the Critical Milestone Date for each component
of Nasdaq Technology shall be deemed extended to the end of any period of
Post-Transition Support for that component.

 

3.6           Early Termination of Receipt of Nasdaq Technology.  Upon sixty
(60) days’ written notice, Amex may discontinue the receipt of any item of the
Nasdaq Technology. Amex shall be liable for all costs due to Nasdaq pursuant to
this Agreement up to the effective date of discontinuance plus Nasdaq’s
reasonable Fully-Loaded Costs associated with winding down the provision of that
element of the Nasdaq Technology. It is anticipated that these costs may include
amounts already expended in the development of enhancements for Amex,
termination fees due to consultants, severance amounts paid to employees who
were solely dedicated to providing services for the Transition (but such fees
for any individual employee shall not exceed Nasdaq’s standard severance package
for an employee who had been working at Nasdaq for the same period of time as
that employee had been performing services solely for Amex) and depreciation for
equipment that was expected to be used up to a Critical Milestone Date. Nasdaq
will use commercially reasonable efforts to mitigate these costs.

 

15

--------------------------------------------------------------------------------


 

3.7           Post-Critical Milestone Date.  Subject to this Agreement and
assuming all obligations leading up to the Critical Milestone Dates are
fulfilled, after the Critical Milestone Dates, the Transition shall be complete
and the Parties will no longer have any obligations to the other Parties as the
operation, development, maintenance or support of the Nasdaq Technology, unless
the Parties otherwise agree (except with respect to those parts of the Nasdaq
Technology for which Amex has the right as set forth herein to request
Post-Transition Support, where if Amex elects to receive Post-Transition
Support, if applicable, in which case the Parties obligations with respect to
those parts of the Nasdaq Technology shall terminate at the end of the period of
Post-Transition Support).

 

3.8           Change of Control.

 

a.  MDS.  Until the Critical Milestone Date for the MDS system (as extended by
any period of Post-Transition Support), Amex will be entitled to receive Amex
MDS Data for its own base issues and issues not added as a result of Change of
Control that involves, directly or indirectly, a listing venue.  In addition, if
Amex undergoes a Change of Control that involves, directly or indirectly, a
listing venue (including, but not limited, to instances where the Change of
Control involves a Person that is an Affiliate of a listing venue), the number
of Amex issues included in the Amex MDS Data as a result of the Change of
Control may increase annually by up to ***** of the number of Amex base issues,
as of the time of the Change of Control (e.g., if on January 1, 2003, Amex is
acquired by or acquires another exchange and, at that time, Amex has 800 equity
listings, it will be entitled in 2003 to receive Amex MDS Data for up to 80
issues that are Amex issues due to the Change of Control, and 168 such issues in
2004). Issues that are brought to list on Amex by Persons who are not listing
venues, but who have acquired Control of Amex shall not be considered Amex
issues as a result of Change of Control.

 

b.  ISS/WISSDM.  From the date that Nasdaq splits the ISS/WISSDM data feed until
the Critical Milestone Date for the ISS/WISSDM System (as extended by any period
of Post-Transition Support), Amex will be entitled to the use of the ISS/WISSDM
System for its own base issues and issues not added as a result of Change of
Control that involves, directly or indirectly, a listing venue.  In addition, if
Amex undergoes a Change of Control that involves, directly or indirectly, a
listing venue (including, but not limited, to instances where the Change of
Control involves a Person that is an Affiliate of a listing venue), the number
of Amex issues included in the ISS/WISSDM System as a result of the Change of
Control may increase annually by up to ***** of the number of Amex base issues,
as of the time of the Change of Control (e.g., if on January 1, 2003, Amex is
acquired by or acquires another exchange and, at that time, Amex has 800 equity
listings, it will be entitled in 2003 to access the ISS/WISSDM

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

System for up to 80 issues that are Amex issues due to the Change of Control,
and 168 such issues in 2004). Issues that are brought to list on Amex by Persons
who are not listing venues, but who have acquired Control of Amex shall not be
considered Amex issues as a result of Change of Control.

 

c.  Siebel.  During any period of Post-Transition Support for Siebel (as
extended by any period of Post-Transition Support), Amex will be entitled to the
use of the Siebel System for its own base issues and issues not added as a
result of Change of Control that involves, directly or indirectly, a listing
venue.  In addition, if Amex undergoes a Change of Control that involves,
directly or indirectly, a listing venue (including, but not limited, to
instances where the Change of Control involves a Person that is an Affiliate of
a listing venue), the number of Amex issues included in the Siebel System during
the period of Post-Transition Support as a result of the Change of Control may
increase annually by up to **** of the number of Amex base issues, as of the
time of the Change of Control. Issues that are brought to list on Amex by
Persons who are not listing venues, but who have acquired Control of Amex shall
not be considered Amex issues as a result of Change of Control.

 

d.  Economic Research Databases.  If Amex undergoes a Change of Control that
involves, directly or indirectly, a listing venue (including, but not limited,
to instances where the Change of Control involves a Person that is an Affiliate
of a listing venue), Nasdaq may immediately terminate the provision of all
Services related to the CommFin and DataMart Economic Research databases.

 

e.  General.  If Amex undergoes a Change of Control involving an acquisition by
or other combination, direct or indirect, with the New York Stock Exchange,
Nasdaq may immediately terminate the provision of all Services related to
ISS/WISSDM. For all Nasdaq Technology (other than ISS/WISSDM when the New York
Stock Exchange is involved), if the Amex undergoes a Change of Control, Nasdaq
will continue to provide such Nasdaq Technology to Amex until the earlier of: 
(i) the Critical Milestone Date for such Nasdaq Technology; or (ii) six (6)
months from the date that Amex undergoes the Change of Control. During that six
(6) month period or up until the Critical Milestone Date, as applicable, Amex
shall pay an additional mark-up (in addition to any other mark-up that may be
applicable) on the direct cost component of all relevant Fully Loaded Costs
equal to the mark-up that would apply during the first Post-Transition Support
period for the relevant Nasdaq Technology. After that date, Nasdaq may stop
providing such Nasdaq Technology and any further Post-Transition Support.

 

SECTION 4.                STAFFING, TRAINING AND EQUIPMENT.

 

4.1           Mutual Obligation to Provide Information and Personnel.  Each
Party shall make available to the other Parties such information and personnel
knowledgeable in its operations as specified in the Transition Plan or agreed to
by the Parties to facilitate timely completion of a Party’s obligations.  The
Parties shall staff the project in accordance with the Transition Plan or as
otherwise agreed to hereafter.

 

4.2           Training.  Nasdaq shall provide all reasonable instruction and
training to enable Amex to understand the Nasdaq Technology as provided by
Nasdaq. Instruction

 

17

--------------------------------------------------------------------------------


 

and training shall be limited to the code and configuration specific to the
applications.  Nasdaq will not provide instruction or training on Oracle, C++ or
other programming protocols, third party software packages (except for Siebel as
provided herein) or training on production support for NT, Sequent, Unisys, or
Oracle platforms and operating systems.

 

4.3           Equipment.  Each Party shall provide all requisite hardware and
other equipment assigned to it in the Transition Plan or as agreed to by the
Parties.

 

SECTION 5.                EMPLOYEES

 

5.1           Performance Standards.  The standards for the performance of the
Nasdaq Technology furnished pursuant to the terms of this Agreement that were in
effect upon the Effective Date of this Agreement will remain in full force and
effect until such time as the Parties may mutually agree upon appropriate new
criteria to replace them.  All other work or tasks shall be performed in a good
and workmanlike manner.

 

5.2           Conduct of Personnel.  Each Party warrants that while on-site at
facilities of the other Parties, its personnel will comply with the sections of
the other Parties’ Employee Handbooks related to Equal Employment Opportunities,
Sexual Harassment, and Substance Abuse Policies as if its personnel were
employees of such Parties.  Each Party will provide the other Parties with a
current copy of its Employee Handbook within ten (10) days of the Effective Date
of this Agreement. Each Party will also promptly provide the other Parties with
copies of any updates to its Employee Handbook.

 

5.3           Security.  Each Party will instruct its personnel to comply with
the security regulations in effect at the facilities of the other Parties that
its personnel may visit.

 

5.4           Removal of Personnel.  In the course of performing pursuant to
this Agreement, if a Party notifies either of the other Parties that it is not
satisfied with the performance or conduct of an employee of that Party, that
Party will promptly a) investigate the matter and take appropriate action which
may include:  (i) removing the applicable person from that Party’s performance
of this Agreement and providing the notifying Party with prompt written notice
of such removal; and (ii) replacing the applicable person with a similarly
qualified individual; and b) take such other action as it deems appropriate to
prevent a recurrence.  For alleged breaches of security and violations of
confidentiality while a Party’s personnel are on another Party’s site or in
instances where a Party reasonably believes that another Party’s personnel pose
a risk to the operation of its business or other bona fide business reason while
on that Party’s site, the Party may remove the personnel in question, provided,
that, it first notifies the other Party of its concerns if it is reasonably
feasible for it to furnish such notice.  The Party whose personnel were removed
will promptly replace such personnel at its own cost.

 

5.5           Improper Conduct.  In the event that a Party suspects that any
employee of another Party who has been involved in the performance of this
Agreement has been involved in improper, illegal or unethical use of any data or
information, including, but not limited to, Nasdaq Technology or misuse of other
Confidential Information, gained or

 

18

--------------------------------------------------------------------------------


 

accessed from such performance or received as part of this Agreement furnished
by such other Party, then it may notify the other Party and request that it
conduct an investigation of such individual. The Party requesting such
investigation will provide such assistance to the Party conducting such
investigation as the investigating Party may reasonably request.

 

SECTION 6.                OWNERSHIP AND LICENSES

 

6.1           Ownership.  NASD and Amex do not acquire any right or interest in
the Nasdaq Technology, except as expressly provided herein.  Unless otherwise
set forth herein, title and full ownership rights in and to all Nasdaq
Technology, in whole or in part, whether copies of such technology were
delivered to NASD or Amex or subsequently made by NASD, Amex or on either’s
behalf, shall remain with Nasdaq.  In no event shall any licenses granted in
this Agreement be construed to include the right to market, license, or
otherwise transfer or assign all or any portion of the Nasdaq Technology, except
as expressly provided herein.  In the event NASD or Amex is vested by operation
of law or otherwise with the ownership of any right, title or interest in any
Derivative Work specified hereunder as to be owned by Nasdaq, NASD and Amex
hereby assign and transfer to Nasdaq, and agree to cause any of their officers,
employees, or agents who may be vested with such ownership to assign and
transfer to Nasdaq, by written agreement satisfactory to Nasdaq, any and all
right, title, and interest in such Derivative Work. In the event NASD or Nasdaq
is vested by operation of law or otherwise with the ownership of any right,
title or interest in any data specified hereunder as to be owned by Amex, NASD
and Nasdaq hereby assign and transfer to Amex, and agree to cause any of their
officers, employees, or agents who may be vested with such ownership to assign
and transfer to Nasdaq, by written agreement satisfactory to Amex, any and all
right, title, and interest in such data.

 

6.2           Corporate Names; Trade/Servicemarks.  Nothing in the Agreement
shall be deemed to grant a Party the right to use the other Parties’ names,
trade marks, or service marks.

 

6.3           On-Site Visits.  The Transition Plan may include a reasonable
number of on–site visits to the other’s facilities by each Party’s staff at a
time and place agreed by the Parties.

 

6.4           Additional Terms.  The following provisions shall also be
applicable:

 

a.  Use of the Nasdaq Technology shall be limited to the purposes set forth in
the Agreement.

 

b.  Amex shall accurately produce and reproduce all Nasdaq Intellectual Property
notices on all copies Amex receives, produces or reproduces of the Nasdaq
Technology and any other Nasdaq Confidential Information.  In no event shall
Amex remove or alter any such notices from any materials.

 

c.  The Software and Documentation shall be considered Confidential Information
as set forth in the Agreement, notwithstanding the lack of any marking as to
confidentiality, and they shall be treated as such by NASD and Amex.

 

19

--------------------------------------------------------------------------------


 

d.  NASD and Amex shall attest in writing to the number and location of all
copies of the Software upon ten (10) days prior written notice from Nasdaq.

 

e.  Documentation furnished to NASD and Amex may be reproduced as needed by Amex
for its authorized users, for the purposes for which the Documentation was
provided.

 

6.5           Return or Destruction.  If Amex discontinues use without the
intention to resume permitted use of any Nasdaq Technology that is not
perpetually licensed to Amex hereunder, it will notify Nasdaq in writing and
return all copies of such Nasdaq Technology to Nasdaq if Nasdaq requests the
same in writing within thirty (30) days after Amex’s notice of discontinuance.
If Nasdaq does not request a return of such Nasdaq Technology in writing within
thirty (30) days after Amex’s notice of discontinuance, Amex shall certify
destruction of the same to Nasdaq.

 

6.6           Exclusion of All Other Rights.  Except as expressly provided
herein, the Parties are  granted no rights or licenses whatsoever to the
property or rights of the other Parties.  All rights and licenses not expressly
granted in this Agreement are hereby expressly reserved by owners of those
rights or licenses.

 

SECTION 7.                COSTS AND PAYMENT PROCEDURES.

 

7.1           Payment Fund and Billing Procedures.  Within five (5) days of the
Agreement Date, NASD shall establish on behalf of the Parties an
interest-bearing money market account at a financial institution where NASD is
currently a customer that will serve as the account (“Fund”) from which the
Parties shall obtain reimbursement for certain reasonable costs that they incur
as Amex becomes separate from Nasdaq Technology. (“Self-Sufficiency Costs”).  A
description of the types of Self-Sufficiency Costs that have been approved is
attached hereto and incorporated herein as Exhibit B.

 

a.  NASD shall be the administrator of the Fund and its cost of administration
shall be considered a Self-Sufficiency Cost.

 

b.  Nasdaq, NASD and Amex shall deliver to each of the TSC Co-Chairs at the
Technology Steering Committee meetings their respective invoices, with any
necessary backup, in form reasonably agreeable to the Parties, with respect to
the amount of the Self-Sufficiency Costs borne by such Party for the period
preceding the Technology Steering Committee meeting.

 

c.  Following delivery of the documentation referred to above, the Party
receiving such documentation and/or its representative(s) shall be given
reasonable opportunity to review the documentation and other underlying
information related to the above and to discuss the same with the Party
delivering the documentation.  A Party shall have until ten (10) days, absent
bad faith on the part of the Party delivering the documentation, to give written
notice in reasonable detail to the Party supplying the documentation (through
its TSC Co-Chair) of any disagreement regarding such report (an “Objection
Notice”).  Copies of such Objection Notices shall be forwarded to the other TSC
Co-Chair.  Absent such timely delivery of an Objection Notice and bad faith on
the Party delivering the documentation, the documentation as delivered shall be

 

20

--------------------------------------------------------------------------------


 

presumptively binding (but such designation shall not impact the audit rights of
a Party pursuant to the Master Agreement) on the Parties hereto.  Any objections
shall be resolved pursuant to the Dispute Resolution procedures set forth in the
Master Agreement.

 

d.  Invoices that are presumptively binding shall be submitted to the NASD’s
designee for payment to NASD, Amex or Nasdaq, as applicable.  Upon notice from
NASD that funds are needed, NASD and Nasdaq will each deposit into the Fund
equal amounts of the funds needed within fifteen (15) days.  The total amount to
be deposited into the Fund over the life of the Fund shall be $29 million. NASD
and Nasdaq shall each be responsible for depositing no more than $14.5 million
in the Fund over the life of the Fund for reimbursement of the Self-Sufficiency
Costs. Any amounts that remain in the Fund after the Transition (i.e., the
difference between $29 million and all funds spent, with binding approval,
during the Transition) shall be paid equally to Amex, Nasdaq and NASD.

 

7.2           Non-Fund Costs.  Costs to Nasdaq for the provision of the Nasdaq
Technology to Amex shall not be reimbursable from the Fund (“Non-Fund Costs”)
and shall be paid to Nasdaq directly by Amex within thirty (30) days of receipt
of an invoice.  Such costs shall be calculated as Fully Loaded Costs.

 

7.3           Price/Cost Information; Cost Reduction Strategies.  As part of
their respective budget processes, Nasdaq will provide Amex annually the
expected pricing  for the Nasdaq Technology to be furnished pursuant to the
terms of this Agreement for the upcoming budget year and each Party will provide
to the other Parties its expected Self-Sufficiency Costs for the upcoming year. 
During the year, Nasdaq will notify Amex as promptly as reasonably possible
should Nasdaq discover that the actual pricing for the Nasdaq Technology will be
materially different than the estimate previously submitted and each Party will
notify the other Parties as promptly as reasonably possible after a Party
discovers that its actual Self-Sufficiency Costs will be materially different
than the estimate previously submitted.  The Parties will also review the
feasibility of establishing specific cost reduction and limitation objectives
annually

 

SECTION 8.                REPRESENTATIONS AND WARRANTIES.

 

8.1           Representations and Warranties of the Parties.  Each Party’s
representations and warranties to the other are as set forth in Article 11 of
the Master Agreement. In addition, each Party represents and warrants that it
has not used any other Party’s data, information, Software or Documentation for
any other purpose than the one for which the data, information, Software or
Documentation was provided.

 

8.2           Exclusion of Implied Warranties.  These warranties and the
warranties set forth in Article 11 of the Master Agreement are exclusive and
expressly in lieu of all other warranties, and each Party explicitly disclaims
all other warranties, express or implied, including any warranty of
merchantability or fitness for a particular purpose.

 

SECTION 9.                CONFIDENTIAL INFORMATION.  The Parties’
confidentiality obligations shall be as set forth in Article 4 of the Master
Agreement but, notwithstanding

 

21

--------------------------------------------------------------------------------


 

anything otherwise set forth therein, those confidentiality provisions shall
supersede the Confidentiality and Non-Disclosure Agreement dated June 22, 2001
and previously executed between Nasdaq and Amex.

 

SECTION 10.             TERM.  The term of this Agreement shall commence on the
Agreement Date and shall continue  as set forth in Article 6 of the Master
Agreement.

 

SECTION 11.             INDEMNIFICATION

 

11.1         Mutual Indemnity.  The Parties’ indemnification obligations shall
be as set forth in Article 3 of the Master Agreement.

 

11.2         Infringement of Intellectual Property Rights.  In the event that
Amex’s use of the Nasdaq Technology under this Agreement is or Nasdaq determines
is likely to be enjoined due to a claim covered by the indemnity obligations set
forth in this Section, Nasdaq may, at its expense and at its sole discretion,
either:  (i) procure for Amex the right to use the enjoined Nasdaq Technology;
or (ii) replace or modify the infringing portion of the Nasdaq Technology with a
non-infringing equivalent substitute provided, however, that, if none of the
above two options are reasonably available after commercially reasonable efforts
by Nasdaq to accomplish the same, Nasdaq may, upon thirty (30) days notice,
terminate the license and all related rights and responsibilities in connection
with the infringing portion of the Nasdaq Technology.

 

11.3         Extent of Liability.  If the use of any component of the Nasdaq
Technology by Amex is enjoined due to a claim covered by the indemnity
obligations set forth in Article 3 of the Master Agreement or Nasdaq terminates
Amex’s right to use that component under Section 11.2, if Nasdaq knew of the
claim or the likelihood of such a claim as of the Agreement Date, Nasdaq shall
pay to Amex an amount equal to the fair market value of the component whose use
is enjoined.

 

SECTION 12.             DISPUTE RESOLUTION.  The Parties’ dispute resolution
agreement obligations shall be as set forth in the Master Agreement, except
that:  (i) Disputes regarding whether a proposed enhancement is needed for the
regulation of the Amex market shall be resolved by a panel composed of Michael
Ryan, Ed Knight and the Special Technology Consultant; the decision of such
panel to be final and binding; and (ii) Nasdaq and Amex shall have no obligation
to follow the Dispute resolution procedures set out in the Master Agreement with
respect to a claim that the Amex Replacement System described in Section 1.1(b)
infringes Nasdaq’s patent rights beyond the scope of Nasdaq’s agreement not to
sue for such infringement.

 

SECTION 13.             LITIGATION.  A Party shall give prompt written notice to
the other Parties if it knows of any pending or threatened actions, suits or
proceedings or of facts which would lead a reasonable person to believe that it
would give rise to such threats, with respect to the notifying Party that have,
or are reasonably likely to have:   (i) a material and adverse affect on the
Transition or on the rights or remedies of either of the other Parties or on the
ability of the notifying Party to perform its obligations hereunder; or (ii) a
Material Adverse Effect.  The existence of any of the above may be treated as a
Dispute by the other Party.

 

22

--------------------------------------------------------------------------------


 

SECTION 14.             MISCELLANEOUS MATTERS.  The Parties will be subject to
Article 14, Miscellaneous, of the Master Agreement.

 

SECTION 15.             DEFINITIONS.  To the extent a defined term is used in
this Agreement and the definition is not set forth herein, the definitions in
Article 1, Definition and Construction, of the Master Agreement shall be
applicable.

 

“Change of Control” of Amex shall mean (i) Amex selling substantially all of its
Assets, (ii) a Person acquiring Control of Amex after Amex’s spin-off from the
NASD Family, or (iii) Amex undergoing a merger, being acquired or undertaking an
acquisition or being involved in a substantially similar transaction.  Amex’s
spin-off from the NASD Family will not be considered a Change of Control.

 

“Critical Milestone Dates” shall have the meaning provided in Section 3.2.

 

“Day” means a calendar day.

 

“Derivative Work” shall have the meaning specified in 17 U.S.C. § 101.

 

“Documentation” shall mean all written material related to the referenced
Software or System to the extent that the material permits a Party to use the
Software or System in the manner permitted in this Agreement.

 

“Fully-Loaded Costs” shall mean (a) direct costs (for example, cost of obtaining
required hardware and software; cost of employees including, but, not limited
to, benefits, salary, recruiting; cost of consultants; travel, meetings,
training; any applicable taxes; and other direct cost categories included as
permitted under this Agreement), and (b) administrative overhead of ***** %
based on (a) direct costs. It is the intention of the Parties that the
Fully-Loaded Costs and the Self-Sufficiency Costs include similar cost
categories, regardless of whether the same categories are specifically
referenced in Exhibits B or C or in the definition of Fully-Loaded Costs.  For
illustration purposes, attached hereto and incorporated herein as Exhibit C, is
a list of categories comprising Nasdaq’s Fully Loaded Costs for its ISS and MDS
Systems.

 

“Intellectual Property” shall mean domestic and foreign patents, patent
applications, registered and unregistered trade marks and service marks,
registered and unregistered copyrights, trade names, computer programs, data
bases, trade secrets, proprietary information and include all rights in
information created under laws governing patents, copyrights, mask works, trade
secrets, trademarks, publicity rights, or any other law that permits a person,
independently of contract, to control or preclude another person’s use of the
information on the basis of the rights holder’s interest in the information.

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

“Milestone Dates” shall have the meaning provided in Section 3.2.

 

“Nasdaq Technology” shall have the meaning provided in  Section 1.1.

 

“Nasdaq Family” shall mean Nasdaq and its Affiliates, collectively.

 

“NASD Family” shall mean NASD and its Affiliates, collectively.

 

“Parties” shall have the meaning provided in the first paragraph hereof.

 

“Person” shall mean a natural person, corporation, partnership, limited
liability company, association or other governmental or non-governmental entity.

 

“SEC” shall have the meaning provided in the first paragraph hereof.

 

“Software” shall mean the set of programs (object, and if so noted in the
Agreement, source programs) to be provided hereunder.

 

“Technology Steering Committee” shall have the meaning provided in Section 2.1.

 

“Transition Plan” shall have the meaning provided in Section 3.1.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties agree to be bound by the foregoing.

 

The American Stock Exchange, LLC

 

 

 

 

By:

/s/ Salvatore F. Sodano

 

Name:  Salvatore F. Sodano

 

 

 

Title:  CHAIRMAN AND CHIEF EXECUTIVE OFFICER

 

Authorized Officer

 

Date: 1/31/02

 

 

 

The Nasdaq Stock Market, Inc.

 

 

 

 

By:

/s/ Richard G. Ketchum

 

Name: Richard G. Ketchum

 

 

 

Title: President

 

Authorized Officer

 

Date:1/31/02

 

 

 

National Association of Securities Dealers, Inc.

 

 

 

By:

/s/ Robert R. Glauber

 

Name: Robert R. Glauber

 

 

 

Title: Chairman and Chief Executive Officer

 

Authorized Officer

 

Date: 2/11/02

 

 

25

--------------------------------------------------------------------------------


 


EXHIBIT A


 


ANYONE WITH KNOWLEDGE OF THE DESIGN OF  ISS SYSTEM (CONCEPT THROUGH
IMPLEMENTATION PHASES)

 

*****

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

Exhibit B

 

SELF SUFFICIENCY COSTS

 

Permitted Direct Self-Sufficiency Costs:

 

1.  Staff / Consultants - Benefits, salaries, recruiting expenses, and other
costs of the full time employees or consultant equivalents required to either
build replacement systems or separate Amex from Nasdaq Technology, pursuant to
the Agreement (i.e. separating Amex in the case of Siebel or building the new
data warehouse) (based on the percentage of time that they work on the building
or separation). This will generally cover software development efforts,
including installing cabling, configuration work, and similar efforts (but not
on-going operations support)   and QC support required to transition the new
systems.  This includes Amex, and Nasdaq to the extent Nasdaq is supporting Amex
in building the new systems or in separating from Nasdaq Technology.

 

2.  Premises – Temporary space (reasonably necessary at a cost of no more than
Amex’s average occupancy rate at 65 Broadway, New York, New York, unless Amex
obtains the prior approval of the Special Technology Consultant for such higher
cost), supplies, postage, provisioning, and any other operating expenses for the
staff/consultants referenced in Section 1 above (based on the percentage of time
that they work on building new systems or separating Amex from Nasdaq).  This
includes both Amex and Nasdaq to the extent Nasdaq is supporting Amex in
building the new systems or in separating from Nasdaq Technology .

 

3.  Network / Communications – Purchase and installation (not ongoing costs) of
new network and communications infrastructures and lines required to establish
links between the respective new systems and/or web sites.  This includes Amex
and Nasdaq to the extent Nasdaq is supporting Amex in separating from Nasdaq
Technology.

 

4.  Hardware -Capital costs associated with first time hardware purchases for
development/QA/training/production.  Costs related to capacity growth, both
organic and new, are not permitted and depreciation for these hardware purchases
cannot be charged in addition to the capital costs.  It is expected that there
will be some consulting support required for the hardware installations.  This
includes Amex and Nasdaq to the extent Nasdaq is supporting Amex in separating
from Nasdaq Technology.

 

5.  Travel & Training - All associated with the implementation of the new
systems, for both Nasdaq and Amex

 

Permitted Indirect Self-Sufficiency Costs:

 

1.  Management Overhead -  Project Management for the specific project
implementations ie. Siebel, MDS, ISS, .COMS  at a rate of ***** of  Permitted
Direct Self-Sufficiency Costs, with

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

the exception of capital costs where the ***** will only be on the amount
depreciated by a Party in that year.

 

2.  Outside Legal Expenses:  Outside legal expenses associated with contract
reviews for new vendors (hardware, software and contractors) of Amex and of
Nasdaq to the extent Nasdaq is supporting Amex in separating from Nasdaq
Technology.  The Parties anticipate that such expenses will only be reimbursable
from the Fund in extraordinary circumstances where the subject matter of the
contract (or part thereof) is outside the reasonable expertise of the applicable
Party’s in-house legal department and the reimbursement of such costs must be
pre-approved by the TSC Co-Chairs.

 

The Permitted Costs listed above are the costs to be reimbursed from the  Fund. 
Below are examples of things not chargeable against the Fund:

 

Non-Permitted Costs:

 

•  Base operating, maintenance or enhancement costs for Nasdaq Technology
provided by Nasdaq

 

•  The Special Technology Consultant

 

•  Transaction PMO function (****)

 

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

Exhibit C

 

ISS & MDS

 

*****

 

--------------------------------------------------------------------------------

*****  Confidential Treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.

 

29

--------------------------------------------------------------------------------